992 So.2d 870 (2008)
STATE of Florida, Appellant,
v.
Claude COOK, Appellee.
No. 1D08-1264.
District Court of Appeal of Florida, First District.
October 6, 2008.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellant.
Nancy A. Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Tallahassee, for Appellee.
*871 PER CURIAM.
DISMISSED. Goodwin v. State, 826 So.2d 1022 (Fla. 3d DCA 2001).
BENTON, VAN NORTWICK, and HAWKES, JJ., concur.